 

Exhibit 10.3

 

 

 

AMENDMENT N° 26

 

 

TO THE

 

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Execution Copy

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

PREAMBLE

 

This Amendment N° 26 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 19th day of September, 2016 by and between
Thales Alenia Space France, a company organized and existing under the laws of
France, having its registered office at 26 avenue Jean François Champollion
31100 Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited
liability company organized under the laws of Delaware, having an office at 1750
Tysons Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract; and

 

WHEREAS, the Parties now desire to amend Articles 3, 4 and Exhibit D of the
Contract in accordance with the terms and conditions provided for in the
Amendment.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:  Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.

 

Article 2:  The Parties have agreed that Contractor shall update [***] by
implementing the same change to [***] as implemented in [***] to change the
[***] set forth in Change Control Request 217, dated November 20, 2015, as
approved by the Parties.

 

Article 3:  The Parties have agreed that Contractor shall update the [***] and
add the [***], specified in [***], to the [***] set forth in Change Control
Request 271, dated December 22, 2015, as approved by the Parties.

 

Article 4:  The Parties have agreed that Contractor shall modify [***] set forth
in Change Control Request 372, dated April 8, 2016, as approved by the Parties.

 

Article 5:  Article 3.4 of the Contract is hereby modified by the addition of
the following Paragraph 3.4.5.

 

 

“3.4.5

The Parties agree that the launch campaign for each Satellite Batch to be
launched on a Falcon 9 Launch Vehicle shall commence upon the arrival of the
[***] at the Launch Site.  The shipment of Satellites to the Launch Site shall
not be unreasonably withheld or delayed.”

 

Article 6:  The Base Contract Price set forth in Article 4.1 of the Contract is
hereby increased by the amount of [***] U.S. Dollars (US$[***]), which
includes:  (i) [***] U.S. Dollars (US$[***]) for the Changes set forth in
Articles 2 through 4 above; and (iii) [***] U.S. Dollars (US$[***]) to adjust a
correction made in Amendment 16, to a new Base Contract Price of no more than
[***] U.S. Dollars (US$[***]).

1

 

Execution CopyIridium / Thales Alenia Space Confidential & Proprietary

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Article 7:  The Payment Plan is hereby revised by the addition of the following
new Milestone.

 

[***]

 

Article 8:  This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 9:  All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

 

IRIDIUM SATELLITE LLC

/s/ S. Scott Smith

_________________________

S. Scott Smith

 

Chief Operating Officer

 

THALES ALENIA SPACE FRANCE

/s/ Denis Allard

_________________________

Denis Allard

 

Vice President

Iridium Program Director

 

1

 

Execution CopyIridium / Thales Alenia Space Confidential & Proprietary

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.